Case 3:19-cv-00710 Document 160-23 Filed 11/16/20 Page 1 of 6 PageID #: 9401




                         Exhibit 17
 Case 3:19-cv-00710 Document 160-23 Filed 11/16/20 Page 2 of 6 PageID #: 9402



                                                                        Page 1

 1                            UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA
 2                                  HUNTINGTON DIVISION
 3           _____________________________
             Jonathan R., minor, by Next              :
 4           Friend, Sarah Dixon, et al., :
                                                      :
 5                  Plaintiffs,                       :    Class Action
                                                      :
 6           v.                                       :    3:19-cv-00710
                                                      :
 7           Jim Justice, in his official :
             capacity as the Governor of              :
 8           West Virginia, et al.,                   :
                                                      :
 9                  Defendants.                       :
             _____________________________
10
11                  VIDEOCONFERENCE DEPOSITION OF JANET FLORY
12           DATE:                October 23, 2020
13           TIME:                9:01 a.m. to 2:59 p.m.
14           LOCATION:            Witness Location
15
16           REPORTED BY:        Felicia A. Newland, CSR
17
18
19
20
                                 Veritext Legal Solutions
21                         1250 Eye Street, N.W., Suite 350
                                  Washington, D.C. 20005
22

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-23 Filed 11/16/20 Page 3 of 6 PageID #: 9403


                                                            Page 66                                                             Page 68
   1   if there are concerns about the safety or the risk              1   incidents to try to reconstruct what had happened
   2   of harm to a child, you're leaving that child in                2   to a particular child. That's how I ended up
   3   that situation until you decide or until somehow                3   making sense of it.
   4   these reports came to some conclusion.                          4           Q    Would it have been helpful for you to
   5        Q     So when you say "for any reasonable                  5   interview the caseworkers involved in these cases?
   6   professional standard not in good practice," is                 6           A    That would have been another dynamic
   7   that based on your experience?                                  7   or another element of what we were asked to do.
   8        A     Absolutely.                                          8           Q    Did you ask if you could speak with
   9        Q     Is that based -- go ahead.                           9   any caseworkers?
  10        A     And it's also based on -- in every                  10           A    I'm sorry, am I frozen or are you
  11   state, in every jurisdiction, there are specific               11   frozen?
  12   regulations about the length of time that cases                12           Q    I think you're frozen on my screen.
  13   should take and different actions within an                    13               MS. MAHONEY: Yes, you're frozen on
  14   investigation of a case, how long they should take.            14   my screen as well.
  15        Q     And what are West Virginia's                        15               THE WITNESS: Am I -- is it me? Can
  16   regulations on that?                                           16   you hear me?
  17        A     I'm not recalling exactly, but I did                17               MS. SMITH: I can hear you now.
  18   have that -- it -- it's within -- it certainly is              18               THE WITNESS: Okay.
  19   not seven or eight months apart, but it's within               19               MS. MAHONEY: Can you repeat the
  20   reasonable lengths of time. And there are                      20   question, please?
  21   different -- there are different time frames for               21   BY MS. SMITH:
  22   different pieces of the report of an investigation.            22           Q    I had asked if it would be helpful
                                                            Page 67                                                             Page 69
   1         Q So you didn't have any concerns with          1             for you to interview caseworkers to help you figure
   2    West Virginia's regulations in this area?            2             out what went on in this case. And I didn't hear,
   3         A They seemed in line with other                3             I think you had said -- just -- you cut out when
   4    systems that I am aware of.                          4             you answered that question.
   5         Q So your concerns are whether or not           5                     A    Okay. Interviewing caseworkers would
   6    those regulations were complied with?                6             have added another dynamic to this report that
   7             I'm sorry. You just froze, I'm not          7             is -- that was beyond the scope of what we were
   8    sure --                                              8             asked to do. I -- I would say because I have --
   9         A Yes. Yes, to that specific issue,             9             it's -- it was clear to me that if a caseworker
  10    timelines were not adhered to. But I think in this 10              were looking at these records, a new caseworker
  11    theme, we also talk about the state of the records 11              assigned to a case as I did, they would have great,
  12    themselves, it was very, very difficult to piece    12             great difficulty figuring out what the history was
  13    together the different elements of an investigation 13             and what the trajectory of a family was within the
  14    or conclusions of a report. It was impossible in 14                system as well.
  15    most of these cases to follow along and to          15                     Q    And did you -- did you -- strike
  16    understand what the trajectory and what the time 16                that.
  17    frames and what the compliance was.                 17                         So are you aware of how West Virginia
  18         Q So despite that it was almost                18             caseworkers review case records in their day-to-day
  19    impossible to do so, you were still able to draw 19                work?
  20    these conclusions from the case file?               20                     A    Specifically, no, I am not aware of
  21         A Personally, I had stickies all over          21             how that happens. I can -- I could only see how
  22    my bedroom wall with the dates of specific          22             the record was organized or not organized that I

                                                                                                             18 (Pages 66 - 69)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-23 Filed 11/16/20 Page 4 of 6 PageID #: 9404


                                                           Page 70                                                          Page 72
   1   reviewed.                                                      1   one report or one placement were not in one
   2        Q      So you don't know how the records are              2   place.
   3   organized for the West Virginia caseworkers?                   3   BY MS. SMITH:
   4        A      No, I do not. I do know that at                    4        Q     Are you aware that you were looking
   5   least in two of the cases, a great number of                   5   at screenshots from West Virginia's FACTS system?
   6   documents were dumped into the system that I                   6        A     Oh, yes.
   7   reviewed at the end of last year. I don't know                 7        Q     So you were not actually accessing
   8   what the West Virginia SACWIS system looks like, I             8   the system as the case -- as the West Virginia
   9   only know what I saw.                                          9   caseworkers access them?
  10        Q      So you don't know if the organization             10             MS. MAHONEY: Objection.
  11   of the records as the West Virginia caseworker                11             THE WITNESS: I can't know that.
  12   reviews it, you don't know if it's different than             12   Sorry.
  13   how you reviewed it?                                          13   BY MS. SMITH:
  14            MS. MAHONEY: Objection. Asked and                    14        Q     Did you access the system on
  15   answered.                                                     15   plaintiffs' document review platform?
  16            THE WITNESS: Well, maybe this is not                 16        A     Yes.
  17   politic to say, but if what the caseworker sees is            17        Q     Okay. I'd like to turn to the next
  18   different and the organization of the record is               18   theme, which is also on page 8. It says, "The
  19   different than what we saw, I would wonder why we             19   reviewed cases demonstrated a lack of information
  20   saw it in the state that we saw it and whether that           20   from key collateral sources that resulted in weak
  21   was perhaps deliberate or not.                                21   investigations" --
  22                                                                 22             MS. MAHONEY: Ms. Smith, you're
                                                           Page 71                                                          Page 73
   1   BY MS. SMITH:                                                  1   breaking up pretty bad.
   2        Q    Well, have you worked with SACWIS                    2             MS. SMITH: Is that better?
   3   systems in your prior roles?                                   3             MS. MAHONEY: It is.
   4        A    I have.                                              4   BY MS. SMITH:
   5        Q    And how are case files organized in                  5        Q     Okay. So what's the foundation for
   6   those systems?                                                 6   this theme?
   7            MS. MAHONEY: Objection. Relevance.                    7        A     The reviews that showed the lack of
   8            THE WITNESS: It depends very much on                  8   using key collateral sources. There were -- and we
   9   the state and the -- and you may or may not know               9   go through some of the examples here. In -- in
  10   that SACWIS systems have evolved and devolved and             10   Anastasia, which happened to be one of my cases,
  11   revolved over the last 20 or 30 years, but most               11   doctors and school personnel did -- and this was in
  12   case systems, whether SACWIS or some combination of 12             the record, they pointed out the abuse, they
  13   SACWIS and hard-copy case records, have some sense 13              pointed out patterns. There was no attempt or no
  14   of organization to them: Here are the                         14   recording of any work to try to reconcile what they
  15   investigations, here are the placement, here's the            15   were saying versus what the adoptive mother was
  16   placement history, here are the assessments that              16   saying.
  17   have been done.                                               17             In another case, collaterals are
  18            One can pull that out and look at                    18   listed on the screenshots. But that's all.
  19   it and see what has happened from -- from the                 19   There's no information about any interviews, about
  20   time that the case came in until the current                  20   any way in which they were used to -- to really
  21   time. These records were totally disorganized.                21   understand what was going on in the case situation.
  22   Even the -- even -- all the records related to                22        Q     So I understand that it's -- that

                                                                                                            19 (Pages 70 - 73)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-23 Filed 11/16/20 Page 5 of 6 PageID #: 9405


                                                           Page 102                                                            Page 104
   1   pillars, of how this system is built and what the               1           A    Both, but more pre-placement.
   2   expectations are.                                               2           Q    So this theme is actually in the
   3   BY MS. SMITH:                                                   3   permanency section, so do you -- what's your
   4        Q     And how would you see examples of                    4   opinion about how DHHR failed to understand the
   5   this in a child's case record?                                  5   debilitating effect of mental illness relating to
   6        A     Repeated reports of some -- some form                6   post-placement services?
   7   of neglect or abuse that appears on the face of it              7           A    Well, not many of these kids are
   8   to stem from either the child's behavior or the                 8   post-placement, frankly -- or I -- well,
   9   parent's behavior and ability to parent that child              9   post-placement -- I'm sorry. Let me back up.
  10   that may -- based on knowledge about mental health,            10               This really gets into the question of
  11   may relate back to mental illness. And then seeing             11   the appropriateness of the placements and the kind
  12   no sort of assessment or recognition of that and               12   of mental health services that were available or
  13   closing the case with no further action about it               13   not available. And the overuse of psychiatric
  14   until the next time that you see it.                           14   hospitalizations certainly is one piece of that,
  15             And in at least one instance, one                    15   but this is also -- this particular statement, when
  16   case, the parent was accessing lots of mental                  16   a child is in placement as long as the goal is
  17   health evaluation treatment, but it wasn't                     17   reunification of the family, there's a
  18   effective at all. And I think, in general, we did              18   responsibility to provide the appropriate services
  19   not see the spectrum, if you thought about the                 19   to the family, the parents, so that the child can
  20   continuum of the kinds of interventions that can               20   go back home. And I think that's more of the issue
  21   happen with children and with their parents in the             21   here.
  22   mental health area, we did not see a range of                  22           Q    And what's your understanding of the
                                                           Page 103                                                            Page 105
   1   different options or resources available to -- to               1   availability of those services in West Virginia?
   2   these cases.                                                    2           A    My understanding is only to the
   3        Q     And how would you expect to see those                3   extent that I reviewed case records and could see
   4   options reflected in a case record?                             4   what happened and what didn't happen with the kids
   5        A     From both the assessment that was                    5   that we reviewed.
   6   going on about the family, about the nature of the              6           Q    And so you're talking about what
   7   report that came in and then the services, the                  7   happened or didn't happen in your review of the
   8   range of services that was being provided to either             8   three case records?
   9   the parents or the child, if whatever was                       9               MS. MAHONEY: Objection. Asked and
  10   appropriate.                                                   10   answered.
  11             There was an overreliance on                         11               THE WITNESS: Yeah, I'm specifically
  12   psychiatric hospitalization and long lengths of                12   talking about that, but this was a -- an
  13   stay in psychiatric hospitals, which in many places            13   observation that all three of us saw in all -- in
  14   these days, the attempt is to use that only as a               14   the nine cases that we reviewed.
  15   diagnostic and a very short-term intervention. I               15   BY MS. SMITH:
  16   didn't see any day-treatment efforts or programs.              16           Q    Okay. And do you -- is it your -- do
  17             I mean, this -- this deals with                      17   you think that the case record can show a failure
  18   perhaps the question that you raised earlier about             18   to understand? Is that right?
  19   what is available in West Virginia in terms of the             19               MS. MAHONEY: Objection.
  20   system.                                                        20   BY MS. SMITH:
  21        Q     And are you talking about                           21           Q    The failure to understand a
  22   pre-placement services?                                        22   debilitating effect of mental illness?

                                                                                                           27 (Pages 102 - 105)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-23 Filed 11/16/20 Page 6 of 6 PageID #: 9406


                                                             Page 122                                                         Page 124
   1   BY MS. SMITH:                                                     1   the length of stay.
   2        Q     So on page 18 it says, "DHHR failed                    2         Q And do you know what percentage of
   3   to utilize least restrictive family-like placement                3   foster children in West Virginia are in kinship
   4   for children." Is that something that's required                  4   placement?
   5   in DHHR policy?                                                   5         A I do not.
   6        A     Yes.                                                   6         Q Do you know what percentage of foster
   7        Q     And did you conclude that DHHR failed                  7   children in West Virginia are in foster family
   8   to use the least restrictive family-like placements               8   settings?
   9   for the three case files that you reviewed?                       9         A I do not.
  10        A     In two instances, absolutely, yes.                    10         Q Are you aware that the West Virginia
  11   In one instance there were -- in the middle of                   11   Circuit Court has to make a -- has to order
  12   Dennis' ten placements, did have placements with                 12   child -- children to residential placements in the
  13   his grandparents, but it was both long after he had              13   least restrictive finding?
  14   been removed and then they were not -- they did not              14             MS. MAHONEY: Objection.
  15   end up being the permanent placement for him.                    15             THE WITNESS: Yes, in general, I am
  16        Q     So is it -- is it your opinion that                   16   aware of that.
  17   the caseworkers violated DHHR policy with respect                17   BY MS. SMITH:
  18   to the least restrictive placement for those three               18         Q So you disagree with those court
  19   case files that you reviewed?                                    19   orders?
  20        A     Yes.                                                  20             MS. MAHONEY: Objection.
  21        Q     And what does -- how do -- what does                  21   Mischaracterizes testimony.
  22   least restrictive mean?                                          22             THE WITNESS: Well, court orders are
                                                             Page 123                                                         Page 125
   1        A     Least restrictive means just what it                   1   generally the result of a department's assessment
   2   says in the federal law. When a child is removed                  2   and recommendation to the court. It is the
   3   from his or her own family, the system has an                     3   department's responsibility to do that work, not
   4   obligation to find the most family-like least                     4   the court's.
   5   restrictive setting possible. And if you look at                  5   BY MS. SMITH:
   6   the continuum of placements, kinship would be the                 6        Q    But the court doesn't have to go
   7   most family-like because presumably the children                  7   along with the recommendation?
   8   know the kin that they're living with.                            8            MS. MAHONEY: Objection.
   9            A regular foster home would be a                         9            THE WITNESS: I'm sorry. Yes, of
  10   little bit more restrictive but still a family-like              10   course, they can override.
  11   setting. Therapeutic foster homes. And then you                  11   BY MS. SMITH:
  12   go on up until you reach the far end of the                      12        Q    Let's go to the next theme on page
  13   spectrum, which would be residential placement in                13   21. It says, "DHHR failed to adequately address
  14   psychiatric hospitalization.                                     14   child specific placement needs."
  15        Q     And can residential placements in a                   15            So does this -- what reasonable
  16   psychiatric hospital ever be a least restrictive                 16   professional standard does this theme relate to?
  17   placement?                                                       17            MS. MAHONEY: Objection. Asked and
  18        A     Ever be what? I'm sorry.                              18   answered.
  19        Q     Ever be a least restrictive placement                 19            THE WITNESS: There are several
  20   for a child?                                                     20   standards that this relates to. One is that a plan
  21        A     In some limited instances for limited                 21   should always be specific to a child in his or her
  22   periods of time. It's not just the setting, it's                 22   own specific needs as much as possible. A second

                                                                                                          32 (Pages 122 - 125)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
